In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00277-CV

J.M., Appellant                              §   On Appeal from the 211th District
                                                 Court
                                             §
                                                 of Denton County (16-09602-211)
V.                                           §
                                                 March 4, 2021
                                             §
C.M., Appellee                                   Memorandum Opinion by Chief Justice
                                                 Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that appellant J.M. shall pay all of the costs of this

proceeding, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth